Citation Nr: 0208095	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
chronic, uncomplicated, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 until 
December 1958.  

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision that 
denied an increased rating for duodenal ulcer.  Following the 
RO's September 1999 notification of that decision, the 
veteran filed a Notice of Disagreement (NOD) in December 
1999; the RO issued a Statement of the Case (SOC) later in 
December 1999; and veteran filed a Substantive Appeal in 
January 2000.  

In March 2002, the veteran testified at a personal hearing 
before the undersigned Board Member in Washington, DC.  The 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the Board Member granted, a 30-day 
abeyance period for the submission of additional evidence.  
Such evidence (consisting of VA treatment records) was 
received in April 2002.  As, effective February 22, 2002, the 
governing regulation, 38 C.F.R. § 20.1304, no longer requires 
a written waiver of RO jurisdiction for the Board to consider 
such evidence, in the first instance (see 67 Fed. Reg. 3099-
3016 (January 23, 2002)), the Board will consider the 
evidence in conjunction with the current appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected duodenal ulcer is manifested by 
subjective complaints of abdominal pain (cramping) and a 
clinical finding of tenderness on examination.

3.  There is no persuasive evidence that the veteran has 
active ulcer disease resulting in, at least, severe symptoms 
several times per year or continuous moderate symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
duodenal ulcer are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7305 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

Although the record does not reflect that the RO considered 
the notice and duty to assist provisions of the VCAA and its 
implementing regulations during the pendency of the appeal, 
the Board finds, nonetheless, that the requirements of the 
new legal authority have, essentially, been met.  However, 
the Board finds that the requirements of the new law have 
effectively been met.  As evidenced by the December 1999 SOC, 
and the June 2000 Supplemental SOC, the veteran and his 
representative were given notice of the pertinent laws and 
regulations governing his claim and the reasons for denial.  
Hence, the Board finds that have been provided notice of the 
information and evidence necessary to substantiate the claim, 
and afforded ample opportunity to submit additional 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  VA has conducted reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded the opportunity to testify at a hearing on appeal, 
and has undergone VA examination in connection with his 
claim.  More, the RO requested VA outpatient records dating 
back to July 1997 (one year before the veteran filed his 
claim for an increased rating), and extensive clinical 
records dated through March 2002 have been received in this 
regard.  Significantly, the veteran testified at his hearing 
that he receives no other treatment outside of VA, and 
neither he nor his representative has identified any 
additional pertinent evidence that has not been obtained.  
The Board is thus satisfied that the RO has obtained all 
available records from all relevant sources identified in the 
record, that such records have been associated with the 
claims file, and that there is no additional existing 
evidence outstanding that is necessary for a fair 
adjudication of the issue on appeal that has not been 
obtained. 

As regards the veteran's assertion that his August 1999 
examination was inadequate for rating purposes because no 
diagnostic testing was performed at that time, the Board is 
not persuaded that the examination was, in fact, inadequate.  
On the contrary, the Board notes that the report of that 
examination includes a recitation of the veteran's pertinent 
medical history, complaints, clinical findings, and 
diagnoses, all of which bear on the severity of the 
disability under consideration.  Moreover, the examiner noted 
recent testing performed, including an endoscopy in 1998, and 
a colonoscopy in 1999.  The veteran has presented no 
persuasive basis for the Board to second guess the examiner's 
apparent determination that testing was not then needed to 
assess the severity of the veteran's duodenal ulcer.   

Under these circumstances, the Board finds that adjudication 
of the issue on appeal, at this juncture, without remand to 
the RO for any further notification and/or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

Factual Background

In a May 1966 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for duodenal 
ulcer.  Although the disability was recharacterized as 
duodenal ulcer, chronic, uncomplicated by rating action of 
June 1980, the 10 percent evaluation has remained in effect.  
The veteran filed a claim for an increased rating for 
duodenal ulcer in July 1998.  

During an August 1999 VA gastrointestinal examination, the 
veteran indicated that he had been prescribed Lansoprazole, 
but that the ulcer still bothered him.  He related that he 
had had an endoscopy in 1998 but was unaware of the results.  
An extensive medical history, to include congestive heart 
failure, diabetes, chronic obstructive pulmonary disease, 
hypertension hypoparathyroidism was recited.  The examiner 
noted that an endoscopy was performed in 1998, and that a 
colonoscopy in 1999 was negative, except for hemorrhoids, 
that occasionally bleed.  As to current complaints, the 
examiner noted that the veteran had no vomiting, hematemesis, 
or melena.  The veteran reported that he usually did not have 
diarrhea or constipation, but did have occasional abdominal 
cramping.  It was noted that he had not had any circulatory 
disturbance after starting Lansoprazole.  

On physical examination, the veteran was reported to stand 
5'10" and weigh 218 pounds.  It was observed that there were 
no signs of anemia.  The abdomen was soft with tenderness 
palpated in the right upper quadrant.  It was noted that he 
also had gallstones and kidney stones that were not 
obstructive.  Following examination, the examiner rendered a 
pertinent diagnosis of duodenal ulcer, still symptomatic. 

VA outpatient clinical records dated between March 1998 and 
March 2002 show that the veteran was treated for numerous 
complaints and disorders for which many medications were 
prescribed; these records include no complaints or findings 
pertinent to the ulcer.  

During his March 2002 Board hearing, the veteran testified 
that he was last examined within the year and that tests had 
determined that he was having more exacerbation of the ulcer, 
as well as scarring.  He indicated that this was causing 
progressively worsening pain and aggravation, that his 
medication had been changed several times, and that it had 
been increased as a result thereof.  The appellant stated 
that his ulcer had been complicated by acid reflux and that 
he experienced diarrhea and constipation in stages.  He said 
that he had to watch his diet carefully and could not eat 
spicy foods.  He noted that he had received all his treatment 
from the VA.  It was the veteran's opinion that his 
compensation examination in August 1999 had been inadequate 
for rating purposes since no diagnostic tests were performed.  

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for an increased rating, 
the history of the disability should be considered.  38 
C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  However, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Duodenal ulcers are evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.114, Diagnostic Code 7305 (2001).  
A mild ulcer, manifested by recurring symptoms once or twice 
yearly, warrants a 10 percent evaluation.  A moderate ulcer, 
manifested by recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  A 40 percent rating is warranted where the ulcer is 
moderately severe and characterized by recurrent 
incapacitating episodes four or more times per year averaging 
10 days or more in duration, or by impairment of health 
manifested by anemia and weight loss.  The highest available 
schedular evaluation, 60 percent, is warranted where the 
ulcer is severe, only partially relieved by standard therapy, 
characterized by periodic vomiting, recurrent hematemesis, or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  

The Board has carefully considered the veteran's complaints 
of ulcer symptoms of chronic and progressively increasing 
pain for which he states he has been prescribed various 
medications.  However, even accepting that the veteran has an 
active ulcer that is still, to some degree, symptomatic, the 
Board finds that the medical evidence does not support the 
veteran's assertions in persuasively establishing that the 
criteria for an evaluation in excess of the currently 
assigned 10 percent for the veteran's ulcer have, in fact, 
been met.  The August 1999 VA examination did reveal some 
abdominal tenderness and the condition was diagnosed as still 
symptomatic, however, no other abnormal symptomatology was 
reported in this regard.  There is no clinical evidence show 
that the veteran receives any ongoing follow-up for his 
duodenal ulcer.  Indeed, as indicated above, the voluminous 
VA outpatient records dating from March 1998 contain no 
reference to active ulcer disease.  The appellant states that 
he has continuously been prescribed Lansoprazole and other 
medication for his ulcer; however, there is no indication 
that he is being treated for the duodenal ulcer, as opposed 
to gastroesophageal reflux, which consistently appears in his 
list of medical problems, and which is not service-connected.  
The VA outpatient records do reflect any reference to 
complaints of epigastric pain, or any other specific findings 
documenting an active ulcer.  

The competent medical evidence is consistent in showing no 
clinical or diagnostic signs of more than mild ulcer disease 
during time period in question.  At most, the veteran was 
shown to have some abdominal tenderness at the time of 
examination.  However, the medical evidence simply does not 
demonstrate that the veteran had had recurrent episodes of 
severe ulcer symptoms averaging 10 days in duration at least 
several times per year, or that he has had continuous 
moderate manifestations, insomuch as no reference to such has 
been noted by competent medical professionals in the  in the 
continuing clinical data.  There is no evidence of 
incapacitating episodes of anemia related to ulcer disease.  
Additionally, there is no medical evidence of melena, 
hematemesis or continuing or dramatic weight loss, and the 
medical evidence shows no malnutrition.  As such, the Board 
finds that the evidence does not establish that the veteran's 
ulcer disability more nearly approximates the criteria for 
the 20 percent rating or any other higher evaluation under 
Diagnostic Code 7305.  There is no other pertinent diagnostic 
code under the rating schedule to rate the veteran's service-
connected ulcer.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected chronic ulcer reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand or refer the claim for 
accomplishment of the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for an evaluation in excess of the current 10 percent 
for chronic duodenal ulcer must be denied.  .  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 





ORDER

A rating higher than 10 percent for duodenal ulcer chronic, 
uncomplicated, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

